An unpub|isl‘lled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPnEME Counr
oF
NEvAnA

CLERK’S ORDER

<o)~:<)‘sv ah

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

DOUGLAS LYDICK; AND PATRICIA No. 63182
LYDICK,
Appellants,  
ONE WEST BANK, FSB,  1 6 
Respondent.

TRAClE K. LINDEMAN

open PR a courrr
o'EPuTY cn.er<»<

ORDER DISMISSING APPEAL

Pursuant to the parties’ August 12, 2013, stipulation, this
appeal is hereby dismissed. The parties shall bear their own costs and
attorney fees. NRAP 42(b).

lt is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN ~

BY: / 
cc: Hon. Lidia Stiglich, District Judge
l\/[ark L. Mausert

Brooks Bauer LLP
Washoe District Court Clerk

lS-£¢¢IC¢=‘?'